Name: Commission Regulation (EC) No 2234/94 of 14 September 1994 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 9 . 94 Official Journal of the European Communities No L 240/ 19 COMMISSION REGULATION (EC) No 2234/94 of 14 September 1994 fixing the import levies on milk and milk products known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 880/94 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EC) No 1924/94 (3), as last amended by Regulation (EC) No 2151 /94 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 1924/94 to the prices HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 197, 30 . 7. 1994, p. 21 . O OJ No L 198 , 30 . 7. 1994, p. 6 . if) OJ No L 228, 1 . 9 . 1994, p. 33 . No L 240/20 Official Journal of the European Communities 15. 9. 94 ANNEX to die Commission Regulation of 14 September 1994 fixing die import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note if5) Import levy CN code NoteO Import levy 0401 10 10 16,86 0401 10 90 15,65 0401 2011 22^0 0401 20 19 21,69 0401 20 91 27,60 0401 20 99 26,39 0401 3011 69,60 0401 30 19 6839 040130 31 132^0 0401 30 39 131,69 040130 91 222,03 0401 30 99 220,82 04021011 0 119,25 04021019 00 112,00 040210 91 (l)0 1,1200 / kg + 27,18 04021099 (')O 1,1200 / kg + 19,93 0402 21 11 0 178,37 0402 21 17 0 171,12 0402 21 19 00 171,12 0402 2191 00 214,82 0402 2199 00 207,57 0402 29 1 1 0 00 1,71 12 / kg + 27,18 04022915 00 1,71 12 / kg + 27,18 04022919 00 1,71 12 / kg + 19,93 0402 29 91 00 2,0757 / kg + 27,18 0402 29 99 00 2,0757 / kg + 19,93 040291 11 0 36,05 0402 91 19 0 36,05 0402 91 31 0 45,06 04029139 0 45,06 04029151 0 132^0 04029159 0 131,69 04029191 0 222,03 0402 9199 0 220,82 040299 11 0 53,07 0402 99 19 0 53,07 0402 99 31 00 1,2927 / kg + 23,56 0402 9939 0)0 1,2927 / kg + 22,35 0402 99 91 0 0 2,1 840 / kg + 23,56 0402 99 99 (') 0 2,1 840 / kg + 22,35 0403 10 02 119,25 040310 04 178^7 040310 06 214,82 0403 10 12 0 1,1200 / kg + 27,18 04031014 0 1,71 12 / kg + 27,18 04031016 0 2,0757 / kg + 27,18 040310 22 2531 0403 10 24 30,01 0403 10 26 72,01 0403 10 32 0 0,1927/ kg + 25,97 0403 10 34 0 * 0,2397 / kg + 25,97 0403 10 36 0 0,6597/ kg + 25,97 0403 9011 119,25 0403 9013 178,37 0403 90 19 214,82 0403 90 31 O 1,1200/kg + 27,18 0403 90 33 O 171 12/kg + 27,18 0403 90 39 0 2,0757/kg + 27,18 0403 90 51 2531 0403 90 53 30,01 0403 90 59 72,01 0403 90 61 0 0,1927/ kg + 25,97 0403 90 63 O 0,2397/ kg + 25,97 0403 90 69 O 0,6597/kg + 25,97 040410 02 28,08 0404 10 04 17837 040410 06 214,82 040410 12 119,25 0404 10 14 17837 040410 16 214,82 040410 26 O 0,2808 /kg + 19,93 0404 10 28 O 1,71 12 /kg + 27,18 0404 10 32 O 2,0757/ kg + 27,18 0404 10 34 0 1,1200 / kg + 27,18 0404 10 36 0 1,71 12 /kg + 27,18 0404 10 38 0 2,0757/kg + 27,18 0404 1048 O 0,2808 / kg 040410 52 0 1,71 12/ kg + 6,04 0404 10 54 O 2,0757/kg + 6,04 0404 10 56 O 1,1200 / kg + 6,04 040410 58 O 1,71 12/ kg + 6,04 040410 62 0 2,0757 / kg + 6,04 040410 72 0 0,2808 / kg + 19,93 040410 74 O 1,71 12 /kg + 25,97 0404 10 76 O 2,0757/ kg + 25,97 0404 10 78 0 1,1200 / kg + 25,97 0404 10 82 0 1,71 12 / kg + 25,97 0404 10 84 0 2,0757/ kg + 25,97 0404 90 11 119,25 0404 9013 17837 15. 9 . 94 Official Journal of the European Communities No L 240/21 CN code Note 0 Import levy CN code Note (*) Import levy 0404 90 19 214,82 0404 90 31 119,25 0404 90 33 178,37 0404 90 39 214,82 0404 90 51 (') 1,1 200 / kg + 27,1 8 0404 90 53 (')(3) 1,71 12 / kg + 27,18 0404 90 59 (') 2,0757 / kg + 27,18 0404 90 91 (') 1 , 1200 / kg + 27,18 0404 90 93 (') (3) 1 ,71 1 2/ kg + 27,1 8 0404 90 99 (') 2,0757 / kg + 27,18 0405 00 1 1 (3) 228,60 0405 00 19 (3) 228,60 0405 00 90 278,89 0406 10 20 (3)(4) 202,78 0406 10 80 (3)(4) 258,35 0406 20 10 (3)(4) 371,99 0406 20 90 (3)(4) 371,99 0406 30 10 (3)(4) 163,93 0406 30 31 (3)(4) 152,82 0406 30 39 (3)(4) 163,93 0406 30 90 (3) (4) 260,65 0406 40 10 (3)(4) 145,15 0406 40 50 (3)(4) 145,15 0406 40 90 (3)(4) 145,15 0406 90 11 . (3)(4) 210,16 0406 90 13 (3)(4) 147,76 0406 90 15 (3)(4) 147,76 0406 90 17 (3)(4) 147,76 0406 90 19 (3)(4) 371,99 0406 90 21 (3)(4) 210,16 0406 90 23 (3)(4) 161,63 0406 90 25 (3)(4) 161,63 0406 90 27 (3)(4) 161,63 0406 90 29 (3)(4) 161,63 0406 90 31 (3)(4) 161,63 0406 90 33 (3)(4) 161,63 0406 90 35 (3)(4) 161,63 0406 90 37 (3)(4) 161,63 0406 90 39 (3)(4) 161,63 0406 90 50 (3)(4) 161,63 0406 90 61 (3)(4) 371,99 0406 90 63 (3)(4) 371,99 0406 90 69 (3)(4) 371,99 0406 90 73 (3)(4) 161,63 0406 90 75 (3)(4) 161,63 0406 90 76 (3)(4) 161,63 0406 90 78 - (3)(4) 161,63 0406 90 79 (3)(4) 161,63 0406 90 81 (3)(4) 161,63 0406 90 82 (3)(4) 161,63 0406 90 84 (3)(4) 161,63 0406 90 85 (3)(4) 161,63 0406 90 86 (3)(4) 161,63 0406 90 87 (3)(4) 161,63 0406 90 88 (3)(4) 161,63 0406 90 93 (3) (4) 202,78 0406 90 99 (3)(4) 258,35 1702 10 10 62,93 1702 10 90 62,93 2106 90 51 62,93 2309 10 15 86,42 2309 10 19 112,18 2309 10 39 105,03 2309 10 59 86,48 2309 10 70 112,18 2309 90 35 86,42 2309 90 39 112,18 2309 90 49 105,03 2309 90 59 86,48 2309 90 70 112,18 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code and imported from a third country  for which an IMA 1 certificate, issued in accordance with Regulation (EEC) No 1767/82, is presented,  for which an EUR 1 certificate, issued in accordance with amended Regulation (EEC) No 1316/93 for Sweden, amended Regulation (EEC) No 584/92 for Poland, the Czech and Slovak Republics and Hungary and Commission Regulation (EC) No 385/94 (OJ No L 50, 22. 2. 1994, p. 7) for Bulgaria and Romania, is presented, shall be subject to the levies defined in the said Regulations, respectively. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90. 0 No levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.